Name: Commission Implementing Regulation (EU) 2017/1772 of 28 September 2017 opening and providing for the management of Union tariff quotas for certain agricultural products, processed agricultural products and fishery products originating in Canada
 Type: Implementing Regulation
 Subject Matter: foodstuff;  international trade;  agricultural policy;  fisheries;  plant product;  tariff policy;  America;  trade
 Date Published: nan

 29.9.2017 EN Official Journal of the European Union L 251/13 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1772 of 28 September 2017 opening and providing for the management of Union tariff quotas for certain agricultural products, processed agricultural products and fishery products originating in Canada THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 58(1) thereof, Whereas: (1) By Council Decision (EU) 2017/38 (2), the Council authorised the provisional application of the Comprehensive Economic and Trade Agreement between Canada of the one part, and the European Union and its Member States, of the other part (the Agreement). (2) The Agreement stipulates that customs duties on imports into the Union of goods originating in Canada must be reduced or eliminated in accordance with the tariff elimination schedule in Annex 2-A to that Agreement. Annex 2-A provides that for certain goods the reduction or elimination of customs duties is granted within tariff quotas. (3) Annex 2-A to the Agreement stipulates that the Union is to manage certain of those tariff quotas on a first-come, first-served basis. The Commission should manage those tariff quotas in accordance with the rules on the management of tariff quotas laid down in Commission Implementing Regulation (EU) 2015/2447 (3). (4) The Agreement provides that in order for goods to benefit from those tariff quotas, they must comply with the rules of origin as set out in Annex 5 to the Protocol on rules of origin and origin procedures attached to that Agreement. (5) As published in the Official Journal of the European Union, the Agreement is to be applied provisionally from 21 September 2017 (4). In order to ensure the effective application and management of those tariff quotas granted under the Agreement which the Commission shall manage on a first-come first-served basis, this Regulation should apply from 21 September 2017. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Union tariff quotas are opened for goods originating in Canada as set out in the Annex. Article 2 The goods listed in the Annex originating in Canada and declared for release for free circulation in the Union shall, within the respective tariff quotas set out in the Annex, be exempted from the customs duties applicable to imports into the Union. Article 3 The tariff quotas set out in the Annex shall be managed in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. Article 4 In order to be eligible to benefit from the tariff quotas set out in this Regulation, the goods listed in the Annex shall comply with the rules of origin set out in Annex 5 to the Protocol on Rules of Origin and Origin Procedures attached to the Comprehensive Economic and Trade Agreement between Canada of the one part, and the European Union and its Member States, of the other part, and be accompanied by a valid origin declaration as set out in Annex 2 to that Protocol. Article 5 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 21 September 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Council Decision (EU) 2017/38 of 28 October 2016 on the provisional application of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1080). (3) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (4) Notice concerning the provisional application of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 238, 16.9.2017, p. 9). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products in the fourth column of the table is to be considered as having no more than an indicative value. The preferential scheme is determined, within the context of this Annex, by the scope of the CN codes set out in the second column of the table as applicable at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN codes and corresponding description of the products in the fourth column of the table taken together. Order No CN code TARIC subdivision Description of products Quota period Quota volume (in tonnes net weight unless otherwise specified) 09.8400 ex 0201 10 00 93 Carcases and half-carcases of bison, fresh or chilled From 21.9.2017 to 31.12.2017 841 tonnes carcass weight equivalent From 1.1.2018 to 31.12.2018 and for each year thereafter from 1.1 to 31.12 3 000 tonnes carcass weight equivalent ex 0201 20 20 93 Compensated quarters of bison with bone in, fresh or chilled ex 0201 20 30 93 Unseparated or separated forequarters of bison, with bone in, fresh or chilled ex 0201 20 50 93 Unseparated or separated hindquarters of bison, with bone in, fresh or chilled ex 0201 20 90 20 Other cuts of bison with bone in, fresh or chilled ex 0201 30 00 (1) 30 Boneless meat of bison, fresh or chilled ex 0202 10 00 20 Carcases and half-carcases of bison, frozen ex 0202 20 10 20 Compensated quarters of bison with bone in, frozen ex 0202 20 30 20 Unseparated or separated forequarters of bison, with bone in, frozen ex 0202 20 50 20 Unseparated or separated hindquarters of bison, with bone in, frozen ex 0202 20 90 20 Other cuts of bison with bone in, frozen ex 0202 30 10 (1) 20 Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block; compensated quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece, of bison, boneless and frozen ex 0202 30 50 (1) 20 Crop, chuck-and-blade and brisket cuts, of bison, boneless and frozen (2) ex 0202 30 90 (1) 20 Other boneless meat of bison, frozen ex 0206 10 95 20 Thick skirt and thin skirt of bison, fresh or chilled ex 0206 29 91 31 40 Thick skirt and thin skirt of bison, frozen ex 0210 20 10 10 Meat of bison, with bone in, salted, in brine, dried or smoked ex 0210 20 90 (3) 91 Boneless meat of bison, salted, in brine, dried or smoked ex 0210 99 51 10 Thick skirt and thin skirt of bison, salted, in brine, dried or smoked ex 0210 99 59 10 Other offal of bison meat, salted, in brine, dried or smoked 09.8403 0304 71 90 Frozen fillets of cod of the species Gadus morhua and Gadus ogac From 21.9.2017 to 31.12.2017 281 0304 79 10 Frozen fillets of Polar cod (Boreogadus saida) From 1.1.2018 to 31.12.2018 and for each year thereafter from 1.1 to 31.12 1 000 09.8404 (4) Frozen, smoked shrimps and prawns, whether in shell or not, whether or not cooked before or during the smoking process, not otherwise prepared, in immediate packings of a net content exceeding 2 kg: From 21.9.2017 to 31.12.2017 6 446 From 1.1.2018 to 31.12.2018 and for each year thereafter from 1.1 to 31.12 23 000 ex 0306 16 91 10 Shrimps of the species Crangon crangon ex 0306 16 99 21 31 91 Other cold-water shrimps and prawns (Pandalus spp.) ex 0306 17 91 10 Deepwater rose shrimps (Parapenaeus longirostris) ex 0306 17 92 21 91 Shrimps of the genus Penaeus ex 0306 17 93 10 Shrimps of the family Pandalidae, other than of the genus Pandalus ex 0306 17 94 10 Shrimps of the genus Crangon, other than of the species Crangon crangon ex 0306 17 99 11 91 Other Not frozen, smoked shrimps and prawns, whether in shell or not, whether or not cooked before or during the smoking process, not otherwise prepared, in immediate packings of a net content exceeding 2 kg: ex 0306 95 19 10 Shrimps of the species Crangon crangon ex 0306 95 20 21 91 Other cold-water shrimps and prawns (Pandalus spp.) ex 0306 95 30 21 91 Shrimps of the family Pandalidae, other than of the genus Pandalus ex 0306 95 40 10 Shrimps of the genus Crangon, other than of the species Crangon crangon ex 0306 95 90 10 Other 1605 21 90 Prepared or preserved shrimps and prawns not in airtight containers, in immediate packings of a net content exceeding 2 kg 1605 29 00 Prepared or preserved shrimps and prawns in airtight containers 09.8405 0710 40 00 Sweetcorn (uncooked or cooked by steaming or boiling in water), frozen From 21.9.2017 to 31.12.2017 374 2005 80 00 Sweetcorn (Zea mays var. saccharata), prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006 From 1.1.2018 to 31.12.2018 2 667 From 1.1.2019 to 31.12.2019 4 000 From 1.1.2020 to 31.12.2020 5 333 From 1.1.2021 to 31.12.2021 6 667 From 1.1.2022 to 31.12.2022 and for each year thereafter from 1.1 to 31.12 8 000 (1) At the declaration for release for free circulation of this product with a request to benefit from this tariff quota, the economic operator shall declare the order number 09.8401. The coefficient 1,3 shall be applied in the Commission's electronic quotas' system to convert the declared product net weight to carcass weight equivalent. (2) Entry under this subheading is subject to the presentation of a certificate of authenticity issued in accordance with the conditions laid down in Commission Regulation (EEC) No 139/81 (OJ L 15, 17.1.1981, p. 4). (3) At the declaration for release for free circulation of this product with a request to benefit from this tariff quota, the economic operator shall declare the order number 09.8402. The coefficient 1,35 shall be applied in the Commission's electronic quotas' system to convert the declared product net weight to carcass weight equivalent. (4) Prepared or preserved shrimps and prawns exported from Canada under the origin quota applicable under order number 09.8310 as provided under Section B of Appendix A (Origin Quotas) to Annex 5 (Product specific rules of origin) of the Protocol on rules of origin or origin procedures attached to the Comprehensive Economic and Trade Agreement between Canada of the one part, and the European Union and its Member States, of the other part, shall not be imported into the Union under this tariff quota.